Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 9 Sep 2021 is acknowledged.

Response to Arguments
Regarding the rejection under 35 U.S.C. 112(b)
Applicant's arguments filed 9 Sep 2021 have been fully considered but they are not persuasive. Applicant asserts that “the appropriate standard for a person having ordinary skill in the art given the present application would be a parking facility operator, as they would be the one to use the claimed system for dynamically setting prices of parking spaces,” and that, accordingly, the standard for ascertaining the person of ordinary skill in the art was incorrect. Applicant’s remarks, p. 7. This is not persuasive. As an initial matter, Applicant’s claims recite “a system for dynamically setting prices of parking spaces,” executed by a processor configured to modify the price of a parking space. Arguably, then, the person of skill in the art is the entity writing the software, who would be challenged with coding what “nearby” means. This person of skill in the art would likely set some predefined threshold for “nearby,” because there is a degree of certainty that is not left to human subjectivity. A software program is incapable of ascertaining an undefined degree of nearness without some limits as to what “nearby” means. For . 
Applicant next asserts that “an operator of a parking facility, is precisely the type of person who is situated to have the specific kind of experience that would be required in order to determine how close a facility having an event is to their parking facility in order for there to be increased demand for parking at their facility.” Applicant’s remarks, p. 7. Applicant cites MPEP 2173.05(b)(I), which permits an applicant to “overcome an indefiniteness rejection by providing evidence that the meaning of the term of degree can be ascertained by one of ordinary skill in the art when reading the disclosure.” Even assuming, arguendo, that Applicant is correct as to the parking operator may be able to determine nearness of an event for parking rate purposes, Applicant has not provided evidence. Applicant has provided representative remarks. Argument does not replace evidence where evidence is necessary, and attorney argument is not evidence unless it is an admission. MPEP 2145(I). Here, the standard cited by Applicant explicitly calls for evidence, which Applicant has not provided. 
Moreover, even if one parking operator had the experience to ascertain nearness, another might not. What a parking operator considers near in a downtown of a large city might be vastly different than what a parking operator considers near in a more rural area. When a subjective term is used in the claim, “some objective standard must be provided in order to allow the public to determine the scope of the claim.” MPEP 2173.05(b)(IV). By Applicant’s own admission, the relative term is subjective based on the experience of a parking 
Applicant next asserts that “Applicant's claim 5 is not an improvement over the prior art based solely on the size or weight of an element claimed using a relative term,” and that, accordingly, “the adequacy of the disclosure of a standard is not particularly critical, and therefore the benefit of any doubts as to the definiteness of the claims in the instant application should be resolved in Applicant's favor.” Applicant’s remarks. This is not persuasive. As an initial matter, this appears to be a misconstruction of the portion of the MPEP relied upon. The “size or weight of an element in a combination of elements” appears to be pertaining to, for example, the relative weight of chemical elements when 2173.05(b)(I) is read in context of 2173.05(c)(II). Nevertheless, the nearness of an event is expressly claimed as a factor in determining pricing in a system for dynamically setting prices. The weight of the element is high, and it is subjective as well as relative, which means the objective standard must be provided by the Applicant, and cannot be left to the public to guess the metes and bounds of Applicant’s claimed invention. For at least these reasons, the rejection is maintained. 
Regarding the rejection under 35 U.S.C. 101
Applicant's arguments have been fully considered but they are not persuasive. Applicant asserts that “On its very face, the Examiner's description of these claims is taken at much too high of a level of abstraction and, as a result, ignores the tangible equipment, machinery and facilities Claim 1 requires.” Applicant’s remarks, p. 9. Applicant continues, saying “at the Examiner's level of generalization, every claim would cover only abstract ideas.” This is not persuasive. Parker v. Flook, 437 U.S. 584, 593, 198 USPQ 193, 197 (1978). Here, Applicant has claimed dynamically pricing parking based on predefined criteria, which is a principal of the social sciences. That Applicant’s drafts person has included in the claimed invention the tangible computing elements does not render the claimed invention eligible. 
Applicant next asserts that the non-final action “fails to ‘articulate what the claims are directed to with enough specificity to ensure the step one inquiry is meaningful.’” Applicant’s remarks, p. 10, emphasis original. Applicant asserts that “At the Examiner’s level of abstraction, the inquiry becomes meaningless.” Id. However, Applicant has not asserted or set forth, other than the computing elements, which elements abstracted to the level that the inquiry has become meaningless. Applicant does not characterize the claimed invention as doing more than dynamically setting a price, and does not otherwise explain why the abstraction is so problematic. Applicant’s originally filed claim 1 recited, in its entirety, as follows:
A system for dynamically setting prices of parking spaces, comprising: 

a vehicle detection system proximal to the parking facility; 
a display for conveying information to a driver of the vehicle; 
a computer processor configured to modify the price of a parking space based on predefined criteria; 
wherein, when the vehicle is detected through the vehicle detection system, the computer processor determines the price to be charged for parking in one of the plurality of parking spaces and displays the price on the display.

The entirety of the substance of Applicant’s claimed invention is dynamic price setting based on predefined criteria. That it is implemented using a computer as a tool was explicitly addressed in the non-final action, and is exactly the type of “drafting effort designed to monopolize the judicial exception” cautioned against in MPEP 2106.04(d). 
Applicant next asserts that “It's not clear why the Examiner attempted to reduce Appellants' claim 1 to ‘modifying a price’ but such a shortened summary entirely mischaracterizes the claims and omits the very tangible components that would obviate the need for the rejection under Section 101.” Applicant’s remarks, p. 10. There was no reduction required, because that is the explicit language recited in Applicant’s independent claim. Applicant goes on to say “Certainly, a claim that requires interaction between (i) one or more processors, (ii) user display, (iii) vehicle detection system which may comprise a plurality of sensors, and (iv) an inventory of predetermined criteria is not a claim that can be considered abstract.” Applicant’s remarks, pp. 10-11. This assertion is in direct contradiction to the years of eligibility jurisprudence, most of which is cited in MPEP 2106. Claims that are recited at a high level of generality merely using computers as a tool to perform the Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018). See also MPEP 2106.05(f)(2).
Applicant next asserts that 
the Examiner has neglected to recite many important elements recited in Appellants' claims, including, for example, (i) a parking facility, (ii) a vehicle detection system, (iii) a display for conveying information to a driver, and (iv) a computer processor configured to modify the price of a parking space based on predefined criteria, which are all tangible elements included in each of Appellants' claims. 
Applicant’s remarks, p. 11. 

This is not persuasive. Each of those elements were explicitly identified and considered on p. 8 of the non-final action. 
Applicant next asserts that “the first step ‘calls upon us to look at the 'focus of the claimed advance over the prior art' to determine if the claim's 'character as a whole' is directed to excluded subject matter.’” Applicant’s remarks, p. 11, citing Sci. Applications Int'l Corp. v. United States, 135 Fed. Cl. 661, 663 (2018). Applicant goes on to assert that “The Examiner's narrow focus on the use of Applicant's claimed system for "modifying a price" and fails to look at the claims' character as a whole,” and characterizes the claim in terms not of its language, but in terms of its intended result. As set forth above, the entirety of the substance of Applicant’s original claim 1 is “modify the price of a parking space based on predefined criteria” and “determines the price to be charged for parking in one of the plurality of parking spaces,” with these steps being implemented using a computer as a tool. Applicant does not otherwise distinguish the claimed language from the supposed abstraction, and does not otherwise explain why characterizing 
Applicant next asserts that the “elements of Appellants' [sic] claims describe a system which enables a customer to receive real-time pricing for parking spaces in the facility at which they are presently located based on near real-time conditions relevant to that particular parking facility, which is something that has never been achieved in the pertinent industry.” Applicant’s remarks, p. 12. Applicant appears to be conflating novelty and eligibility. It is well established that “As made clear by the courts, the ‘‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter." MPEP 2106.05(I), citing Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016). Here, even if Applicant’s claims recite a novel dynamic pricing system, that is a separate inquiry from eligibility. Moreover, Applicant does not analogize Applicant’s claims to those found eligible in Diehr, in which the additional steps improved an existing technological process in a physical world system. Here, Applicant’s entire claimed invention could be performed mentally using human operators instead of the computing elements recited, and the claimed solution would be the same. There is no improvement to a technological process; there is only an improvement in the abstract idea of pricing parking. An improvement in the abstract idea itself is not an improvement in technology. MPEP 2106.05(a)(II). 
Applicant next asserts that no prima facie case was made because the characterization of the additional elements as generic computing elements “is an 
Applicant next asserts that the claims “recite a practical application having a real-world use,” citing broadly to the “Interim Guidelines,” but not to any particular portion of the guidelines. Applicant’s remarks, p. 13. Applicant then asserts that when “subject matter has been reduced to a particular practical application having a real-world use, the claimed practical application is evidence that the subject matter is not abstract (e.g., not purely mental) and does not encompass substantially all uses (preemption) of a law of nature, abstract idea, or a physical phenomenon.” Id. Again, Applicant cites broadly to the Interim Guidelines, but not a particular page, column, or paragraph. Applicant then cites a redacted portion of Ultramercial v. Hulu, 657 F.3d 1323, 1329 (Fed. Cir. 2011), but does not explain how this results in a “real-world” standard for eligibility. Moreover, no such exists. MPEP 2106, which was updated to fully incorporate all of the interim guidance published in 2019, makes only one mention of consideration of whether an invention exists in the real world, and that mention is that “Even when a product has a physical or tangible form, it may not fall within a statutory category,” citing In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). Even considering “tangible,” MPEP 2106(I) states “It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea,” citing TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016). Because Applicant appears to be relying on a standard which is not properly cited, and does not exist, Applicant’s arguments are not persuasive. 
Applicant next asserts that the “claims presented in this application do not involve any natural phenomena or laws of nature, nor do they seek to patent or ‘monopolize’ any abstract ideas.” Applicant’s remarks, p. 13. As an initial matter, the abstract idea identified was not a natural phenomenon or law of nature; it was the fundamental economic practice of setting a price. Applicant similarly asserts that “the claims are, in fact, narrowly directed towards a specific system for dynamically setting prices of parking spaces and not broadly to the abstract idea of ‘modifying a price’,” and that, “the claims do not seek to tie up any judicial exception such that others cannot practice it, and do not foreclose or preempt other solutions to problems concerning mobile toll payment technology.” Applicant’s remarks, p. 15. The Office will not conjecture as to the intent of the claim language. However, regardless of intent, at the breadth of the language, even including Applicant’s amendments, Applicant’s claims would in fact monopolize any system which dynamically set parking prices based on any predefined criteria at all, so long as the system uses a license plate recognition camera and proximity sensor at any point in the system, which would encompass nearly every gated parking facility in current use. Therefore, regardless of the intent of the claim language, the effect of 
Regarding the rejection under 35 U.S.C. 102/103
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/716,255, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this The provisional application does not disclose or suggest the limitations of claims 8-10 or 15-18. 
Claim 8 recites that the criteria for adjusting the includes “behavioral data of the driver,” which Applicant sets forth in paragraph [0019] of the originally filed specification as including “frequency a parker uses the facility, the zip code in which the vehicle is registered, the type of vehicle, or the type of credit card being used to pay for the parking space.” Accordingly, “behavioral data” is a genus, and the examples set forth are species. Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. MPEP 2163(II)(A)(3)(a)(i). Here, Applicant’s provisional application provides support for vehicle type, which is a single species under the “behavioral data” genus. There are no common attributes or features between vehicle type and frequency of use, zip code, or type of credit card used. Therefore, specific support for these additional species would be required in the provisional application in order to support the genus. Accordingly, there is insufficient support for “behavioral data” as a criterion in Applicant’s provisional specification. 
Claim 9 recites that the criterion is a zip code of the vehicle registration, and claim 10 recites that the criterion is the credit card type. As set forth above, Applicant’s provisional application does not disclose or suggest these features. Accordingly, the earliest effective filing date for claims 8-10 is 8 Aug 2019.
Claim 15 recites that the pricing is based on an auction and a winning bid by a driver. Applicant’s provisional application is silent as to “auction” and “bid.” .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the license plate recognition camera and proximity sensor must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "nearby" in claim 5 is a relative term which renders the claim indefinite.  The term "nearby" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Whether an event is nearby a parking structure is a subjective determination; some people might be willing to walk a mile, others might want a much closer structure. Because reasonable persons could disagree as to what constitutes a “nearby” event, and because Applicant’s specification does not set forth a standard for ascertaining the requisite degree, one having ordinary skill in the art would not be reasonably apprised of the scope of the invention. For at least this reason, claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: claims 1-14 recite a system. This is a statutory category. 
Step 2A, prong 1: Claim 1 recites modifying the price of a parking space based on a current status of predefined criteria, and displaying the price to a driver. Modifying a price is a fundamental economic practice, which falls within the “certain methods of organizing human activity” grouping of abstract ideas.  
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements or field of use elements. The additional elements are a parking facility, a vehicle detection system comprising a license plate recognition camera and a proximity sensor, a display, and a computer processor. At the breadth recited, the combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception to a particular field of use using generic computer elements and functionality. Applicant does not recite that the vehicle detection system uses the license plate camera or proximity sensor in any particular way, just that the vehicle is detected. Considered even in combination, the additional elements recited with the abstract idea result in a claim which applies the abstract idea using a computer as a tool, all at a very high level of abstraction. 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible.
Step 2A, prong 1: The dependent claims further define the abstract idea with additional factors in the fundamental economic practice or field of use definitions. Claims 2-10 define the criteria by which the price is modified. Claims 11-14 define fields of use, types of sensors, or a human interaction with a computing element. All of these steps are at least one of additional fundamental economic practices or rules to be followed, which fall within the “certain methods of organizing human activity” grouping of abstract ideas.
Step 2A, prong 2: Claims 12 and 13 recite that the vehicle detection system is a license plate recognition camera and a proximity sensor. At the breadth recited, these elements are generically recited computing elements. The remainder of the dependent claims do not recite additional elements, and are therefore subject to the analysis of the independent claims. The combination of these additional elements with the recited abstract idea is no more than mere instructions to apply the exception using generic computer elements and functionality. Accordingly, in 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 8, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0043082 to Ornstein et. al. (“Ornstein”) in view of U.S. Patent Publication No. 2013/0113936 to Cohen et. al. (“Cohen”).
Claim 1
Ornstein discloses the following elements:
A system for dynamically setting prices of parking spaces, comprising: (Abs: a system for generating dynamic pricing data)
a parking facility having plurality of parking spaces; ([0021] parking facilities containing many parking spaces)
a vehicle detection system a vehicle detection system comprising a  a proximity sensor, proximal to the parking facility; ([0063] system detects when user enters parking facility using proximity sensing technologies; see [0037] for additional detection mechanisms for determining that a vehicle has arrived at a parking facility)
a display for conveying information to a driver of the vehicle; ([0027]-[0028], [0035] user facing portion of system accessed through user device including a display)
a computer processor configured to modify the price of a parking space based on predefined criteria; ([0036] dynamic data engine generates dynamic pricing based on different parameters; [0072] computing elements include a processor)
wherein, when the vehicle is detected through the vehicle detection system, the computer processor determines the price to be charged for parking in one of the plurality of parking spaces based on a current status of the predefined criteria and displays the price on the display. ([0036] system generates dynamic pricing data; may be used when user drives up to a gate at a parking system; system presents pricing information to user via user device; [0043] system may operate in real-time mode; [0048] the dynamic data engine is updated by the feed back component which incorporates real time data to update the price-utilization list and/or the optimization criteria)
Ornstein also discloses that the classification models may include data derived from cameras, etc. Ornstein, paragraph [0060]. Ornstein does not explicitly disclose a license plate recognition camera. However, Cohen discloses license plate detection units that can be used to monitor parking spaces of a plurality of aisles. Cohen, paragraph [0031]. Cohen also discloses tiered parking control, wherein differential pricing is applied based on the location, type, or demand of the cark park. Cohen, paragraph [0130]. It would have been obvious to one having ordinary 
Claim 3
Ornstein in view of Cohen discloses the elements of claim 1, above. Ornstein also discloses:
wherein the predefined criteria is whether the vehicle's owner has signed a parking agreement with the parking facility. ([0052] a user may reserve a price level for a period of time, such as 12 months)
Claim 4
Ornstein in view of Cohen discloses the elements of claim 1, above. Ornstein also discloses:
wherein the predefined criteria is a formula in which prices fluctuate based on occupancy of the parking facility. ([0036] system generates dynamic pricing data; may be used when user drives up to a gate at a parking system; system presents pricing information to user via user device; pricing parameters include utilization (occupancy))
Claim 5
Ornstein in view of Cohen discloses the elements of claim 1, above. Ornstein also discloses:
wherein the predefined criteria is the presence of events at nearby facilities. ([0036] system generates dynamic pricing data; may be used when user drives up to a gate at a parking system; system presents pricing 
Claim 8
Ornstein in view of Cohen discloses the elements of claim 1, above. Ornstein also discloses:
wherein the predefined criteria is a formula in which prices fluctuate based on behavioral data of the driver. ([0061] classifiers may observe a user’s behavior in determining dynamic price adjustments)
Claim 11
Ornstein in view of Cohen discloses the elements of claim 1, above. Ornstein also discloses:
wherein the parking facility is a parking garage. ([0021] parking system may be a garage)
Claim 14
Ornstein in view of Cohen discloses the elements of claim 1, above. Ornstein also discloses:
wherein the display is interactive and after the price is displayed to the driver, the driver accepts the price by touching the display. ([0075] booking confirmation dashboard on user device; see also Fig. 13; [0027] user device may be a tablet, cell phone, or lap top; [0037] gates may include touch screens; may communicate with user device via various communication protocols)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0043082 to Ornstein et. al. (“Ornstein”) in view of U.S. Patent Publication No. 2013/0113936 to Cohen et. al. (“Cohen”) and further in view of U.S. Patent Publication No. 2018/0096263 to Modi et. al. (“Modi”).
Claim 2
Ornstein in view of Cohen discloses the elements of claim 1, above. Ornstein also discloses:
wherein the predefined criteria is weather conditions when the vehicle is detected through the vehicle detection system. ([0036] system generates dynamic pricing data; may be used when user drives up to a gate at a parking system; system presents pricing information to user via user device; pricing parameters include weather)
To the extent that Ornstein may not explicitly disclose that the weather conditions are assessed when the vehicle is detected, Modi discloses a parking system in which the fee is calculated when the vehicle enters and leaves the parking structure, and in which the factors include both the current and predicted weather. Modi, paragraph [0053]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the dynamic pricing system of Ornstein the current weather factor of Modi in order to “account for situations such as special events, holidays, and other events that affect the demand for parking spaces.” Modi, paragraph [0053]. 

Claims 6-7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0043082 to Ornstein et. al. .
Claim 6
Ornstein in view of Cohen discloses the elements of claim 1, above. Ornstein also discloses that the parameters may include number of guests ([0036]), which is at least suggestive of a vehicle size. Ornstein also discloses that the system may automatically detect user information for pricing determination ([0066]). Ornstein does not explicitly disclose pricing based on vehicle size. However, Bruce discloses:
wherein the predefined criteria is a formula in which prices fluctuate based on the vehicle's size detected through the vehicle detection system. ([0088] parking manager system can extract dimension information of a vehicle via a camera system and adjust dimensions of a parking space according to vehicle dimensions; [0078] price terms can be dynamically adjusted based on factors such as parking space dimensions)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the dynamic parking pricing system of Ornstein the dimension-based pricing of Bruce in order to “account for situations where a user uses more than the previously negotiated space to park his or her vehicle.” Bruce, paragraph [0069].
Claim 7
Ornstein in view of Cohen discloses the elements of claim 1, above. Ornstein also discloses that the parameters may include number of guests ([0036]), which is 
wherein the predefined criteria is a formula in which prices fluctuate based on vehicle type detected through the vehicle detection system. ([0054] parking manager system can use a camera system to determine vehicle type, then acquire vehicle dimensions based on vehicle type; [0088] parking manager system can adjust dimensions of a parking space according to vehicle dimensions; [0078] price terms can be dynamically adjusted based on factors such as parking space dimensions)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the dynamic parking pricing system of Ornstein the vehicle type pricing of Bruce in order to “account for situations where a user uses more than the previously negotiated space to park his or her vehicle.” Bruce, paragraph [0069].
Claim 12
Ornstein in view of Cohen discloses the elements of claim 1, above. Ornstein also discloses that the classification system used for dynamic pricing may include cameras ([0060]), and that the system may automatically detect user information and correlate the user information with the dynamic pricing ([0066]). Ornstein does not explicitly disclose a license plate recognition camera. However, Bruce discloses:
wherein the vehicle detection system is a license plate recognition camera. ([0094] manager system can read license plate information to enforce parking terms)

Claim 13
Ornstein in view of Cohen discloses the elements of claim 1, above. Ornstein also discloses that the system may receive feedback information from a gate control device or other sensors ([0033]), and that the utilization data used for the dynamic pricing may be updated as a result of the feedback information ([0043]). This strongly suggests a vehicle detection system including a proximity sensor. Nevertheless, to the extent that Ornstein does not explicitly disclose a proximity sensor, Bruce discloses:
wherein the vehicle detection system is a proximity sensor. ([0095] system may include sensors for sensing location)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the dynamic parking feedback system of Ornstein the location sensors of Bruce in order to initiate “automatically update an activity record to transition state of an activity record based e.g. on detected physical location of vehicle driver user vehicle or another detected activity.” Bruce, paragraph [0095].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0043082 to Ornstein et. al. (“Ornstein”) in view of U.S. .
Claim 9
Ornstein in view of Cohen discloses the elements of claim 1, above. Ornstein also discloses that the system may automatically detect user information and correlate the user information with the dynamic pricing ([0066]). Ornstein does not explicitly disclose dynamic pricing based on vehicle registration zip code. However, Wright discloses:
wherein the predefined criteria is a zip code in which the vehicle is registered. ([0020] system may use postal code where vehicle is located to suggest a rental price for the vehicle)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the pricing evaluation system of Ornstein the pricing evaluation data of Wright in order to consider “supply and demand within the asset area and the inherent value of the object being monetized/rented.” Wright, paragraph [0041]. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0043082 to Ornstein et. al. (“Ornstein”) in view of U.S. Patent Publication No. 2013/0113936 to Cohen et. al. (“Cohen”) and further in view of U.S. Patent Publication No. 2002/0061094 to Walker et. al. (“Walker”).

Ornstein in view of Cohen discloses the elements of claim 1, above. Ornstein also discloses that the system may automatically detect user information and correlate the user information with the dynamic pricing ([0066]). Ornstein does not explicitly disclose dynamic pricing based on credit card type. However, Walker discloses:
wherein the predefined criteria is a type of credit card used to pay the price. ([0045] fees may vary based on credit card type associated with the user)
Ornstein discloses that the dynamic pricing may be varied based on user information. Walker discloses that user information may include a credit card type, and that the credit card type may alter the fee charged. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the user information dynamic pricing of Ornstein the user information including credit card type as taught by Walker since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in 



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        

/EMMETT K. WALSH/Primary Examiner, Art Unit 3628